        Case 5:17-cv-00808-RCL Document 193 Filed 11/13/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS

BATES ENERGY OIL & GAS, LLC, et al.                 §
                                                    §
                      Plaintiffs,                   §
                                                    §
v.                                                  §        Case No. 5:17-cv-808 (RCL)
                                                    §
COMPLETE OIL FIELD SERVICES,                        §
LLC, et al.,                                        §
                                                    §
                      Defendants.                   §


      NOTICE OF APPEAL BY UNLIMITED FRAC SAND LLC d/b/a FRAC SAND
     UNLIMITED, DAVID BRAVO AND LORENO SILVISTRI BRAVO d/b/a BRAVO
                         CONSULTING SERVICES

       Notice is hereby given that UNLIMITED FRAC SAND LLC d/b/a FRAC SAND

UNLIMITED, DAVID BRAVO and LORENO SILVISTRI BRAVO d/b/a BRAVO

CONSULTING SERVICES, denominated as Counter-defendants in the above numbered and

styled case, hereby appeal to the United States Court of Appeals for the Fifth Circuit from the

Final Judgment entered in this action on August 11, 2020. This notice is timely pursuant to Rule

4(a)(4)(A)(v) of the Federal Rules of Appellate Procedure.

Dated: November 13, 2020                            Respectfully submitted,



                                                    /s/ Rob L. Wiley_______________
                                                    Rob L. Wiley
                                                    Texas Bar No. 21471650
                                                    Stewart & Wiley, PLLC
                                                    2202 Timberloch Place, Suite 110
                                                    The Woodlands, TX 77380
                                                    Telephone: (281) 367=8007
                                                    Facsimile: (281) 363-4987
                                                    E-mail: rwiley@stewartwiley.com



NOTICE OF APPEAL BY UNLIMITED FRAC SAND LLC d/b/a FRAC SAND UNLIMITED, DAVID
BRAVO AND LORENO SILVISTRI BRAVO d/b/a BRAVO CONSULTING SERVICES          Page 1
        Case 5:17-cv-00808-RCL Document 193 Filed 11/13/20 Page 2 of 2




                                                Kirte M. Kinser
                                                Texas Bar No. 11489650
                                                Law Office of Kirte M. Kinser
                                                11907 Salisbury Drive
                                                Frisco, TX 75035
                                                Telephone: *214) 498-8548
                                                E-mail: kirte.kinser@gmail.com

                                                ATTORNEYS FOR APPELLANTS


                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing
instrument was served electronically through the CM/ECF system on November 13,
2020, upon all counsel of record.



                                                _____/s/ Kirte M. Kinser______
                                                Kirte M. Kinser




NOTICE OF APPEAL BY UNLIMITED FRAC SAND LLC d/b/a FRAC SAND UNLIMITED, DAVID
BRAVO AND LORENO SILVISTRI BRAVO d/b/a BRAVO CONSULTING SERVICES          Page 2
